Citation Nr: 0931269	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 29, 
2003, for the grant of service connection for metatarsalgia 
with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to 
December 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in May 2006.  A transcript of that 
hearing is of record.

By way of a January 2009 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded a 
September 2007 decision by the Board that had denied the 
Veteran's claim for an effective date earlier than August 29, 
2003.  The Court's order followed a joint motion for remand.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a foot 
disability (claimed as fallen arches and metatarsalgia) was 
denied by a rating decision dated in February 1975.  The 
Veteran did not appeal.

2.  The Veteran requested to reopen his claim of service 
connection for metatarsalgia and fallen arches on June 26, 
2002.  In July 2002, the RO informed the Veteran that he 
needed to submit new and material evidence in order to reopen 
his claim.  No additional evidence was submitted.

3.  An August 26, 2002 letter to the Veteran informed him 
that, because no new and material evidence had been received, 
his claim was denied.  The letter did not inform the Veteran 
of the right to a hearing, or the right to initiate an appeal 
by filing a notice of disagreement (NOD); nor was he informed 
of the period in which an appeal must be initiated and 
perfected.

4.  The Veteran filed another application on August 29, 2003.  
An October 2003 rating decision granted service connection 
for metatarsalgia with plantar fasciitis; and a November 2003 
rating decision assigned an effective date of August 29, 
2003.


CONCLUSION OF LAW

The criteria for award of an effective date of June 26, 2002, 
for a grant of service connection for metatarsalgia with 
plantar fasciitis have been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in July 2002 and November 
2003.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what was required to 
substantiate the claim for an earlier effective date, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist.  For this issue, the 
outcome of the appeal turns on a determination as to the date 
that a claim to reopen service connection for metatarsalgia 
with plantar fasciitis was received.  There is no need for 
further medical examination or opinion, and therefore, the 
Board finds that no further development action is required.

II. Law and Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim will be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2008).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  The United States 
Court of Appeals for Veterans Claims (Court) has upheld the 
concept set forth in the regulation that when a claim is 
reopened, the effective date cannot be earlier than the date 
of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 
539-40 (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 
2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 
2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

The Board notes that the Veteran was originally denied 
service connection for a foot disability (claimed as fallen 
arches and metatarsalgia) by way of a February 1975 rating 
decision.  The Veteran was notified of his appellate rights, 
but did not appeal; therefore, the 1975 denial became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103 (2008); 38 C.F.R. §§ 19.112, 19.118 
(1974).  On June 19, 2002, the Veteran completed a claim to 
reopen, which was received by the RO on June 26, 2002.  In 
July 2002, the RO informed the Veteran that he needed to 
submit new and material evidence in order to reopen his 
claim; however, no additional evidence was submitted.  By an 
August 2002 letter, the RO notified the Veteran that the 
previous denial was confirmed and continued because no new 
and material evidence had been submitted.  On August 29, 
2003, the Veteran submitted another petition to reopen his 
claim of service connection for metatarsalgia and fallen 
arches.  By way of an October 2003 rating decision, the RO 
reopened the Veteran's claim and granted service connection 
with an evaluation of 10 percent effective from September 3, 
2003.  In November 2003, the RO determined that there was 
error in the establishment of the September 3, 2003 effective 
date, and granted an earlier effective date of August 29, 
2003.

The Veteran is seeking an effective date prior to August 29, 
2003, for the award of service connection for metatarsalgia 
with plantar fasciitis.  He contends that the effective date 
of the service connection award should be in December 1974, 
when he initially filed a claim for service connection for 
fallen arches.

In this case, as will be explained below, the Board has 
considered the Veteran's contentions, as well as the 
procedural history of the case, and finds that the record 
provides a basis upon which to award an earlier effective 
date.  Specifically, the Board finds that the Veteran is 
entitled to an effective date of June 26, 2002, the date when 
he filed his claim to reopen, which remained pending and 
unadjudicated until the October 2003 rating decision that 
granted service connection.  

In this case, the August 26, 2002 letter to the Veteran 
informing him of the denial of his claim to reopen did not 
provide him with his appellate rights; therefore, the Board 
find that the August 2002 denial of his claim to reopen does 
not constitute a final decision of his claim.  The August 
2002 letter did not advise the Veteran of his right to 
initiate an appeal by filing a notice of disagreement (NOD); 
nor did it advise him of the period in which an appeal must 
be initiated and perfected-both of which are required by VA 
regulations.  See 38 C.F.R. § 3.103(f).  As such, because the 
August 2002 letter to the Veteran does not represent a final 
denial as to the June 26, 2002 claim to reopen, the Board 
finds that the Veteran's claim to reopen service connection 
remained pending and unadjudicated since June 2002.  
Therefore, the claim remained pending for the purpose of 
assigning an effective date for the award of service 
connection for metatarsalgia with plantar fasciitis.  

Here, the February 1975 rating decision denied service 
connection for fallen arches because no residual disability 
was found on the VA examination at that time.  The Veteran 
filed claims to reopen in June 2002 and again in August 2003 
which led to a September 2003 VA examination diagnosing the 
Veteran with metatarsalgia and plantar fasciitis of both 
feet.  Here, it was the claim to reopen which resulted in the 
development (specifically, the September 2003 VA examination) 
that led to the award of service connection for metatarsalgia 
with plantar fasciitis.  This Veteran's case is in line with 
the Court's holding in Canady v. Nicholson, 20 Vet. App. 393, 
398 (2006), where the Court determined that the date of the 
claim to reopen, which resulted in development that led to an 
award of service connection for post-traumatic stress 
disorder, was the appropriate effective date for the award.  
Based on the above analysis, the Board finds that the June 
2002 claim to reopen is the earliest effective date that may 
be assigned, as there is no other written communication in 
the record before this date that can be construed as either a 
formal or informal claim to reopen following the 1975 denial.
 
Regarding the date entitlement to the benefit arose, the 
September 2003 examination resulted in a diagnosis of 
metatarsalgia and plantar fasciitis and was the basis for the 
later award of service connection.  The date of this 
examination was after the date of the claim to reopen and 
consequently can not result in the award of an earlier date.  
Nevertheless, even if it were to be shown that entitlement 
arose before the date when the Veteran filed his June 2002 
claim to reopen, the regulations provide that the effective 
date is the date of receipt of claim or date entitlement 
arose, whichever is later.  Further, as noted above, the 
Court has confirmed that when a claim is reopened, the 
effective date cannot be earlier than the date of the claim 
to reopen.  Juarez, 21 Vet. App. at 539-40.  As a result, the 
appropriate effective date for the award of service 
connection for metatarsalgia with plantar fasciitis is June 
26, 2002, the date the Veteran's petition to reopen was 
received by VA.


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of June 26, 2002, for the award of service 
connection for metatarsalgia with plantar fasciitis is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


